
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1191
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Lamborn (for
			 himself, Ms. Ros-Lehtinen,
			 Mrs. Schmidt,
			 Mr. Smith of Texas,
			 Mr. Neugebauer,
			 Mr. Franks of Arizona,
			 Mr. Olson,
			 Mrs. Bachmann,
			 Mr. Griffith,
			 Mr. Pitts,
			 Mr. Campbell,
			 Ms. Fallin,
			 Mr. Shadegg,
			 Mr. King of Iowa,
			 Mr. Conaway,
			 Mr. Gohmert,
			 Mr. Bishop of Utah,
			 Mr. Bartlett, and
			 Mr. Marchant) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the expedient relocation of the
		  United States Embassy in Israel to Jerusalem.
	
	
		Whereas each and every sovereign country, under
			 international custom, may designate its own capital;
		Whereas Jerusalem, the capital of Israel since 1950, has
			 never been the capital of any other modern state;
		Whereas Jerusalem has been united under Israel's
			 governance since 1967, with guaranteed and full access to holy sites for
			 persons of all faiths;
		Whereas, since its independence in 1948, the State of
			 Israel has been a strategic ally and close friend of the United States;
		Whereas the United States maintains its embassy in the
			 functioning capital of every country in the world in which the United States
			 maintains full diplomatic relations, except in the case of the State of Israel,
			 although the United States conducts official business in the city of
			 Jerusalem;
		Whereas no other country in the world presently maintains
			 its embassy in Israel in the city of Jerusalem;
		Whereas the United States, as a global leader, can set a
			 courageous and needed example for other countries by moving its embassy in
			 Israel to the city of Jerusalem;
		Whereas, for almost two decades, the Congress of the
			 United States has repeatedly and overwhelmingly adopted multiple resolutions
			 affirming its commitment to Jerusalem's continued status as a unified,
			 undivided city;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45; 109 Stat. 398) requires that the United States Embassy in Israel be
			 established in Jerusalem by not later than May 31, 1999;
		Whereas such Act restricted the allocation of funds in
			 past fiscal years for the acquisition and maintenance of buildings abroad until
			 the Secretary of State determines and reports to Congress that the United
			 States Embassy in Jerusalem has officially opened, and authorized not less than
			 $100,000,000 for construction and other costs associated with the establishment
			 of the United States Embassy in Israel in the capital of Jerusalem;
		Whereas the President has continually suspended section 3
			 of the Jerusalem Embassy Act of 1995, allowing the President to suspend the
			 requirement that the United States Embassy in Israel be established in
			 Jerusalem if the suspension is necessary to protect the national security
			 interests of the United States, biannually since the enactment of the Jerusalem
			 Embassy Act of 1995;
		Whereas official United States documents and Web sites
			 refer to Jerusalem as the capital of the State of Israel; and
		Whereas the Department of State has allocated or expended
			 funds for costs related to the physical plant of the United States Embassy in
			 Israel, which is located in Tel Aviv, as well as the United States Consulate in
			 Jerusalem: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms that Jerusalem is and should
			 continue to be the undivided capital of the State of Israel;
			(2)calls upon the
			 President of the United States to fully implement the Jerusalem Embassy Act of
			 1995 (Public Law 104–45; 109 Stat. 398) and immediately begin to relocate the
			 United States Embassy in Israel to Jerusalem; and
			(3)encourages the
			 President of the United States to urge governments of other countries to
			 immediately and unconditionally recognize Israel's right to exist as a Jewish
			 state and to recognize the status of Jerusalem as the undivided capital of
			 Israel.
			
